            Case 6:20-cv-00804-ADA Document 52 Filed 03/01/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 EXPRESS MOBILE, INC.,

                        Plaintiff,                   Civil Action No. 6:20-cv-00804-ADA

                 v.

 GOOGLE LLC,

                        Defendant.


           DEFENDANT GOOGLE LLC’S REPLY IN SUPPORT OF ITS
      MOTION TO STAY PENDING RESOLUTION OF ITS TRANSFER MOTION

       Defendant Google LLC (“Google”) respectfully requests a brief stay of all proceedings

pending resolution of its transfer motion to the Northern District of California (“NDCA”). (Dkt.

No. 37.) A stay is appropriate given (1) the early stage of the case and the short period of the

requested stay, (2) the hardship suffered by Google as a result of conducting proceedings in

jurisdictions governed by different procedural rules, and (3) the waste of judicial resources

resulting from conducting duplicative proceedings.

       1.       A Stay Will Not Prejudice Express Mobile.

       Express Mobile would not suffer prejudice from a stay because the case is still in its early

stages. Numerous cases have found that an early stage of litigation favors a stay. See, e.g.,

VirtualAgility v. Salesforce.com, 759 F.3d 1307, 1315-17 (Fed. Cir. 2014) (reversing E.D. Tex.

order denying stay and finding that the “early stage” of litigation “heavily favors a stay”);

Kilbourne v. Apple, No. H-17-3283, 2018 WL 3954864, at *4 (S.D. Tex. Jul. 27, 2018) (granting

stay pending transfer motion and finding that “the early stage of the litigation favors transfer”);

Nichia Corp. v. Mary Elle Fashions, No. 2:16-cv-615-JRG, 2016 WL 9558954, at *2 (E.D. Tex.
            Case 6:20-cv-00804-ADA Document 52 Filed 03/01/21 Page 2 of 5




Dec. 22, 2016) (granting stay when “the early stage of this case favors a stay,” even when “a trial

date has been set”). General discovery is stayed until after the Markman hearing, the Markman

hearing will not take place for another five months (August 3, 2021), and the expected trial date is

September 12, 2022. Only a brief stay would be required to resolve the transfer motion, which

itself would not be prejudicial to Express Mobile. The early stage of the case makes such a stay

even less prejudicial.

       Express Mobile supports its opposition with cases quite distinct from this case. (See Dkt.

No. 42 at 2). Kahn v. General Motors Corp. involved a “potential lengthy and indefinite stay”

pending resolution of an “issue involving different parties.” 889 F.2d 1078, 1080 (Fed. Cir. 1989).

Here, in contrast, only a brief stay would be required to resolve the transfer motion, which involves

the same parties. MiMedx Grp. v. Tissue Transplant Tech. involved parties that were “direct

competitors.” No. SA-14-CA-719, 2015 WL 11573771, at *2 (W.D. Tex. Jan. 5, 2015). Google

and Express Mobile do not compete with each other, so Express Mobile would not be prejudiced

in the same manner. Express Mobile cites Allvoice Developments US, LLC v. Microsoft Corp. to

argue a stay could “risk[] loss of evidence as witnesses become unavailable and memories fade.”

No. 6:09-CV-366, 2010 WL 11469800, at *4 (E.D. Tex. June 4, 2010). That case, however,

involved a stay that “would likely delay [the] case several years,” while this case would require a

substantially shorter stay. Id. Express Mobile’s arguments for prejudice are unconvincing in light

of the circumstances of their cited authority.

       2.        Google Will Suffer Hardship Absent A Stay.

       Express Mobile has not rebutted Google’s arguments that demonstrate clear hardship

absent a stay.     Rather than “assum[ing] the success of” the transfer motion, Google has

demonstrated in its opening and reply transfer briefs that the facts here present a compelling case




                                                 2
         Case 6:20-cv-00804-ADA Document 52 Filed 03/01/21 Page 3 of 5




for transfer—both parties are headquartered in NDCA with no meaningful connection to WDTX,

and no relevant factors favor WDTX. (See Dkt. Nos. 35 and 50.) As established in Google’s

opening brief, Google will suffer hardship from spending resources on Markman proceedings and

claim-construction-related discovery and preliminary invalidity contentions. (Dkt. No. 37 at 3.)

While Express Mobile argues that early discovery work will be relevant regardless of venue, it

ignores the fact that claim construction is governed by substantively different rules in NDCA. See

id. (“this Court presumptively limits the number of terms, whereas NDCA has no such limit”).

Going ahead with such proceedings in this Court with the motion to transfer pending clearly

presents hardship to Google.

       Express Mobile confuses the legal standard governing a motion to transfer when it

mentions Google’s employees in Austin. Express Mobile argues that Google has conducted

“extensive business operations in this District.” (See Dkt. No. 46 at 3.) However, conducting

“extensive business operations” does not preclude a party from succeeding in a motion to transfer;

Google must demonstrate—and has demonstrated—that the transferee venue is “clearly more

convenient” in order to succeed in its transfer motion. In re Volkswagen of Am., Inc., 545 F.3d

304, 315 (5th Cir. 2008). Express Mobile speciously cites 83 Google employees in its transfer

opposition to show Google’s “extensive business operations,” (see Dkt. No. 43 at 13), but, as

Google demonstrates in its reply, none of those employees are relevant to this case, see Dkt. No.

50 at 2. Instead, Google identified actual relevant witnesses and sources of proof in NDCA, which

makes NDCA a “clearly more convenient” venue. (See Dkt. No. 36 (Golueke Decl.) ¶ 5; Dkt. No.

35 at 3-6.) As demonstrated above, Google will suffer hardship absent a stay, and the existence

of Google employees irrelevant to this case does not counter this.




                                                3
            Case 6:20-cv-00804-ADA Document 52 Filed 03/01/21 Page 4 of 5




       3.         A Stay Pending Resolution Of The Transfer Motion Will Conserve Judicial
                  Resources.

       A stay in this case will conserve judicial resources. A stay would allow this Court to avoid

conducting a duplicative Markman hearing and issuing a claim construction order, tasks that have

been previously conducted in NDCA. X.Commerce, Inc. v. Express Mobile, Inc., No. 3:17-cv-

02605-RS, 2018 WL 10704439 (N.D. Cal. Sept. 12, 2018). Express Mobile argues that “Google

is putting the cart in front of the horse” by “assum[ing]” the merits of the transfer motion. (See

Dkt. No. 45 at 5.) Express Mobile undercuts this argument, however, by assuming the failure of

the transfer motion. (See id. at 1 (“[T]he stay would only serve to delay resolution of the issues

before this Court . . .”), at 5 (“A stay would only punt these issues to a later juncture in this case

and would not conserve judicial resources.”).) If this Court conducts a Markman hearing or issues

a claim construction order and then later transfers the case, it would have wasted substantial

judicial resources it could have avoided with a stay.

       Accordingly, all relevant factors favor a stay. For at least these reasons, Google’s pending

transfer motion should take priority, and Google respectfully requests a short stay pending a

decision on it.



 Dated: March 1, 2021                  Respectfully submitted,

                                       /s/ Ameet A. Modi

                                       J. Mark Mann
                                       State Bar No. 12926150
                                       mark@themannfirm.com
                                       G. Blake Thompson
                                       State Bar No. 24042033
                                       blake@themannfirm.com
                                       MANN | TINDEL | THOMPSON
                                       201 E. Howard St.
                                       Henderson, Texas 75654


                                                  4
         Case 6:20-cv-00804-ADA Document 52 Filed 03/01/21 Page 5 of 5




                                     Telephone: 903-657-8540
                                     Facsimile: 903-657-6003

                                      DESMARAIS LLP

                                      Ameet A. Modi (pro hac vice)
                                      Emily H. Chen (pro hac vice)
                                      101 California Street
                                      San Francisco, California 94111
                                      T: (415) 573-1900
                                      F: (415) 573-1901
                                      amodi@desmaraisllp.com
                                      echen@desmaraisllp.com

                                      Karim Z. Oussayef (pro hac vice)
                                      230 Park Avenue
                                      New York, New York 10169
                                      T: (212) 351-3400
                                      F: (212) 351-3401
                                      koussayef@desmaraisllp.com

                                     Attorneys for Defendant Google LLC




                                CERTIFICATE OF SERVICE

         I hereby certify that all counsel of record who have consented to electronic service are
being served with a copy of this document via CM/ECF on March 1, 2021. I also hereby certify
that all counsel of record who have consented to electronic service are being served with a notice
of filing this document, pursuant to L.R. CV-5.2 on March 1, 2021.

                                                     /s/ Ameet A. Modi
                                                     Ameet A. Modi




                                                5
